Filed 10/6/20 Lopez v. Robledo CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


REBECCA LOPEZ,                                               B300713

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BC671818)
         v.

KENNETH ROBLEDO,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County. Barbara Marie Scheper, Judge. Reversed
and remanded with directions.

     John L. Dodd & Associates, John L. Dodd; and Alyce S.
Minsky for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                               _________________________
       Kenneth Robledo (Robledo) appeals the judgment in favor
of Rebecca Lopez (Lopez) for $55,884 based on breach of implied
contract, unjust enrichment and constructive trust. We reverse
and remand with directions to the trial court to enter judgment
in favor of Robledo.1
                              FACTS
The Complaint; the First Amended Complaint (FAC)
       Lopez filed her complaint on August 9, 2017. Eventually,
she filed the FAC.
       Per the FAC, Lopez and Robledo began dating in the late
1990’s and she moved into his home. They entered an oral
agreement that she would pay for utilities, groceries, and
household items, and he would pay the mortgage, taxes and the
cost of maintaining the residence. In 2001, he was discharged
from the Navy and they discussed his desire to earn a master’s
degree. She agreed to bear the financial burdens of the
household until he got a job, and he promised that they would
own all assets equally. He obtained his Master’s Degree in 2003
but did not get a job. In addition to paying the household
expenses, she began making the mortgage payments in the
amount of $886.63 a month.
       For eight years, Robledo worked sporadically and did not
contribute to the household. He consistently reassured Lopez

1     Lopez has elected not to participate in this appeal. “Where,
as here, there is no respondent’s brief, we ‘decide the appeal on
the record, the opening brief, and any oral argument by the
appellant.’ [Citation.] We do not consider the failure to file a
respondent’s brief . . . an admission of error.” (County of
San Diego Dept. of Child Support Services v. C.P. (2019) 34
Cal.App.5th 1, 7, fn. 7.)




                                2
that she was contributing to a shared asset, i.e., the residence. In
February 2012, Robledo began receiving his pension income from
the Navy. Only then did he begin contributing to the household
expenses and mortgage.
       “In October of 2015, [Lopez] suspected [Robledo] was
having an affair. He was being secretive and behaved in [a]
furtive manner. After confronting [him], [she] left the home
broken and shattered and feeling used. [¶] . . . Before leaving in
June of 2016, [she] demanded she be paid for the contributions
she made over the years as promised by [Robledo]. [He] refused
to acknowledge his promises or admit that [she] was entitled to
her share of the assets that had accumulated during the time of
their relationship.” By his refusal to acknowledge her interest,
he breached their contract.
       The FAC sought legal and equitable remedies based on the
following causes of action: (1) specific performance or damages
for breach of contract; (2) constructive trust based on breach of
express contract; (3) constructive trust based on breach of implied
contract; (4) declaratory relief; (5) fraud; (6) intentional infliction
of emotional distress; (7) negligent infliction of emotional
distress; and (8) partition.
Trial; Judgment
       The trial court held a bench trial.
       Lopez’s Testimony
       Lopez moved in with Robledo. He did not promise to
provide her with a home. Rather, they initially agreed she would
pay for utilities and groceries. The home was always in Robledo’s
name; she never asked to have her name put on the house, and
he never said he would do so. They did not make joint purchases
to renovate the property; they did not have a joint bank account;




                                  3
and her name was never added to utility bills. After being
discharged from the Navy, Robledo obtained a master’s degree in
human resources in 2002 or 2003. He was not regularly
employed after his discharge until 2011 or 2012. In return for
paying all their expenses, she expected him to get a job.
       At some point, Robledo gave Lopez a ring. But he did not
ask her to marry him.
       The house had no mortgage at first, but he borrowed money
against it to pay for his education. She paid the mortgage until
he began receiving his Navy pension. The mortgage payment
was $886.63. By paying Robledo’s bills, she did not think she
would get anything back other than a relationship. She thought
they were sharing a life together, and she thought that their
relationship would continue.
       Two incidents caused Lopez to leave Robledo. In December
2015, Lopez had surgery and was upset because Robledo did not
visit her in the hospital or provide the support she expected.
Then, she found romantic text messages between him and
another woman.
       Robledo’s Testimony
       Robledo served 10 years in the Navy, followed by 16 years
in the Navy Reserve.
       In 1998, Lopez said she wanted to move out of her brother’s
house. Robledo said Lopez could move into his house if she
bought groceries and paid utilities. He had a tenant at the time
who was paying approximately $750 in rent. In 2000, Robledo
stopped receiving checks from the Navy Reserve. Lopez agreed to
pay $750 in rent in addition to the other things she paid for.
       Around 2000, Robledo decided to pursue a master’s degree
in organizational management and get a job in human resources.




                                4
He took out a loan on his house to pay for his education and other
things. The utilities and loan were in his name.
       He used the money he received from Lopez to pay his
mortgage and other expenses. They never talked about getting
married, buying property together, or a permanent future
together. They were not in a committed personal relationship,
and he never promised to take care of her for the rest of her life.
       He eventually got a job in funeral services.
       In 2016, he asked Lopez to find another place to live. He
did not think she needed to be reimbursed for any of the bills she
had paid.
       Asked to describe their relationship, he said it was
romantic for one and a half years. Then they were just friends
who slept in the same bedroom.
       Other Testimony
       Other witnesses testified, inter alia, as to the nature of
Lopez and Robledo’s relationship.
       Closing Briefs
       In her closing brief, Lopez argued that “[t]his is a case of
unjust enrichment” and claimed Robledo should pay her
$236,641.63, the total amount she paid for the mortgage, the
utilities and groceries. She sought a constructive trust. In
addition, she urged the trial court to enforce the parties’ contract.
Regarding that contract, she stated: “[She] . . . agreed to pay for
all groceries and utilities for [Robledo’s] house in return for their
special relationship. She later paid the loan on the house.”
       In response, Robledo argued that Lopez did not establish
grounds for relief.




                                  5
       The Hearing on the Closing Briefs; Statement of Decision;
Judgment
       At the hearing, the trial court asked Lopez’s attorney to
identify the terms of the agreement and the supporting evidence.
She stated, “[Lopez] would pay him. She agreed to pay bills that
at that time he did not have sufficient income to pay. And he
agreed to take her into his home.” Also, the attorney argued that
Lopez “had an implied contract with him that they would stay
together” and he breached the contract when he asked her to
leave.
       The trial court issued a statement of decision in which it
found that the parties entered an implied in fact contract in
which Robledo promised Lopez love and companionship and a
place to live together in exchange for her promise to contribute
certain payments toward the household expenses, and that they
were committed partners at least until 2015. The trial court
found that Lopez paid household expenses and the mortgage, and
that Lopez and Robledo agreed and intended to live together
indefinitely.
       In addition, the trial court found that Robledo was
financially dependent upon Lopez and would not have kept his
mortgage current or kept up with other expenses without Lopez’s
contributions. It found that he would be unjustly enriched if he
retained the benefits of the mortgage payments made by Lopez.
It further found that Lopez would not have made those payments
unless Robledo agreed they would live together indefinitely.
       The trial court concluded that Lopez was entitled to recover
damages based on breach of implied contract and unjust
enrichment in the amount of $55,884. That figure represented
the mortgage payments Lopez made between December 2006 and




                                 6
December 2012. The trial court concluded that Lopez was
entitled to a constructive trust as to the same amount. Also, it
awarded prejudgment interest. Thereafter, it entered judgment.
Motion for New Trial
       Robledo moved for a new trial and argued, inter alia, that
any contract to live together indefinitely was unenforceable
under the anti-heart balm statutes. Next, he argued that
prejudgment interest was unavailable.
       The trial court granted the motion in part, striking the
prejudgment interest. In all other respects, the motion was
denied.
       This appeal followed.
                           DISCUSSION
       Robledo contends that we should reverse the judgment
because, among other reasons, the evidence was insufficient to
support the judgment; any implied contract violated the anti-
heart balm statutes and was therefore unenforceable; and there
was no legal basis to impose a constructive trust.2




2     Though Robledo discusses all the causes of action asserted
by Lopez in the FAC, the trial court decided the case based on
implied contract, unjust enrichment and constructive trust. Our
discussion focuses only on the theories that supported the
judgment. Also, we note that Robledo seeks review of the trial
court’s refusal to apply the statute of limitations when it
overruled a demurrer to the FAC, when it rendered the
judgment, and when it partially denied the motion for new trial.
Because we resolve this appeal on other grounds, we need not
consider the statute of limitations.




                                7
I. Sufficiency of the Evidence.
       Robledo posits that there was insufficient evidence of an
implied contract, breach, damages or unjust enrichment. When
reviewing the record to determine sufficiency of the evidence, “We
must determine whether, on the entire record, there is
substantial evidence, contradicted or uncontradicted, which will
support the judgment. [Citation.]” (Minnegren v. Nozar (2016) 4
Cal.App.5th 500, 506.) The law establishes that while inferences
may constitute substantial evidence, they must be the product of
logic and reason. “Speculation and conjecture alone is not
substantial evidence.” (Roddenberry v. Roddenberry (1996) 44
Cal.App.4th 634, 651.)
       A. Contract Issues.3
       The elements of a cause of action for breach of contract are
the existence of a contract, the plaintiff’s performance or excuse

3     Robledo contends that Lopez did not bring this action under
Marvin v. Marvin (1976) 18 Cal.3d 660, 682 (Marvin). Marvin
explained that nonmarital partners may enter a contract
regarding their property rights. (Id. at p. 668.) “Agreements
between nonmarital partners fail only to the extent that they rest
upon a consideration of meretricious sexual services.” (Id. at
pp. 670–671.) It is unclear whether Lopez thought her case arose
under Marvin. The FAC raised a Marvin theory, but it appears
Lopez abandoned that theory at trial. In her closing brief, she
cited Marvin but did not say that Robledo and she entered an
agreement regarding their property rights. And at oral argument
on the closing briefs, her attorney said the agreement was for
Robledo and Lopez to live together indefinitely, and this is the
contract found by the trial court. The record therefore
establishes that Lopez’s theory of the case was that she entered
an implied in fact contract with Robledo to live together
indefinitely.




                                8
of performance, defendant’s breach, and resulting damages to the
plaintiff. (Oasis West Realty, LLC v. Goldman (2011) 51 Cal.4th
811, 821.) A contract is either express or implied. (Civ. Code,
§ 1620.) An implied contract requires mutual assent and
consideration. The existence and the terms of an implied
contract are manifested by conduct. (Pacific Bay Recovery, Inc. v.
California Physicians’ Services, Inc. (2017) 12 Cal.App.5th 200,
215; Civ. Code, § 1621.)
       The trial court found that the parties entered an implied in
fact contract in which Robledo would give Lopez a home and live
with her indefinitely if she paid the household expenses and the
mortgage. These findings lack support.
       Lopez did not testify that Robledo promised to give her a
permanent home or live with her indefinitely in exchange for her
monetary contributions to their joint life. It is speculation to
infer mutual assent to the purported terms based on the facts.
Robledo never promised to give Lopez a permanent home. They
were not married, he did not put her name on the title to his
home, they did not have a joint bank account, and her name was
not on any of the utilities.
       Because there was no contract, whether there was a breach
or resulting damages is moot.
       Even if Lopez proved an implied in fact contract to live with
Robledo indefinitely, we would conclude that it was not
enforceable as a matter of public policy based on analogy to the
anti-heart balm statutes. (Cariveau v. Halferty (2000) 83
Cal.App.4th 126, 131 [a contract is unenforceable if the interest
in its enforcement is clearly outweighed in the circumstances by a
public policy against the enforcement of such terms].) Though
Robledo did not raise the anti-heart balm issue until he filed his




                                 9
motion for new trial, we observe that a purely legal issue can be
raised at any time. (Craig v. County of L.A. (1990) 221
Cal.App.3d 1294, 1299, fn. 3 [a legal issue can be raised for the
first time on appeal].)
        The anti-heart balm statutes are section 43.4 and section
43.5. Section 43.4 provides that there is no cause of action for a
fraudulent promise to marry or cohabit after marriage, and
section 43.5 provides that “[n]o cause of action arises for” breach
of a promise of marriage. In Askew v. Askew (1994) 22
Cal.App.4th 942, 957–958, the court explained that “these
statutes not only preclude certain ‘old fashioned’ causes of action,
but also embody a basic reluctance on the part of both the
Legislature and the judiciary to allow recovery for promises of
love. This reluctance stems, no doubt, from the sheer
unseemliness of litigating tender matters of romantic or sexual
emotion in courts of law.”
        If enforcement of a promise to marry or cohabit after
marriage is against public policy, then we must conclude that a
promise between two unmarried people to live together
indefinitely is unenforceable.
        B. Unjust Enrichment.
        Unjust enrichment is the result of a failure to make
restitution under circumstances where restitution would be
equitable. (Melchior v. New Line Productions, Inc. (2003) 106
Cal.App.4th 779, 793.) Further, restitution should be required
only when it does not frustrate the law or public policy, either
directly or indirectly. (Peterson v. Cellco Partnership (2008) 164
Cal.App.4th 1583, 1595.)
        The trial court erred when it found that Robledo had been
unjustly enriched and should make restitution to Lopez. First,




                                 10
equity did not demand restitution. Lopez received a benefit from
her contributions, i.e., a place to live. Thus, there was nothing
inequitable about Robledo retaining the benefit of her
contributions. Second, restitution would frustrate the public
policy of the anti-heart balm statutes.
II. Constructive Trust.
       “‘A constructive trust is an involuntary equitable trust
created by operation of law as a remedy to compel the transfer of
property from the person wrongfully holding it to the rightful
owner. [Citations.] The essence of the theory of constructive
trust is to prevent unjust enrichment and to prevent a person
from taking advantage of his or her own wrongdoing.
[Citations.]’” (Burlesci v. Petersen (1998) 68 Cal.App.4th 1062,
1069.) The trial court erred when it imposed a constructive trust
because Robledo did not wrongfully withhold property from
Lopez, nor was he unjustly enriched, nor did he take advantage of
his own wrongdoing.




                               11
                           DISPOSITION
       The judgment is reversed. Upon remand, the trial court is
directed to enter judgment in favor of Robledo. Robledo is
entitled to his costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                              __________________________, J.
                                    ASHMANN-GERST


We concur:



________________________, P. J.
      LUI



_______________________, J.
      CHAVEZ




                                  12